DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-17 are pending.
Claim 1 is cancelled.

Priority
This application is a continuation of U.S. application Ser. No. 15/863,607 filed 05 January 2018, now U.S. Pat. No. 10,996,658, which claims the benefit of provisional U.S. Patent Application Ser. No. 62/442,611 filed 05 January 2017.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Preliminary Amendment filed on 24 June 2021
Terminal Disclaimer filed on 07 July 2021
Claims 2-17 are allowed.

Regarding claim 2, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Kelem et al. (US 2008/0036488 A1) teaches control functionality distributed among a plurality of circuit ‘cluster’ controllers, referred to herein as ‘state machine elements’ or ‘finite state machine elements’, such that control functionality may be transferred between and among these distributed controllers, as needed. The state machine element may be further adapted to assign the first action to the first composite circuit element and assign the second action to the second composite circuit element following a determination that both the first composite circuit element and the second composite circuit element are operating properly.
Challenger et al. (US 2008/0168010 A1) teaches a distributable and serializable finite state machine and methods for using the distributable and serializable finite state machine provided wherein finite state machine instance can be location-shifted, time-shifted or location-shift and time-shifted, for example by serializing and deserializing each instance. Each instance can be located-shifted between agents, and a persistent memory storage location is provided to facilitate both location-shifting and time-shifting. Finite state machine instances and the actions that make up each instance can be run in a distributed fashion among a plurality of agents.
Waas et al. (US 8,732,282 B1) teaches a finite state machine model for a single system workflow replicated across a plurality of distributed nodes associated with a leader election protocol.  A leader is determined amongst the plurality of distributed nodes to perform a next action of the finite state machine model based at least in part on the leader election protocol.  One or more nodes amongst the plurality of distributed nodes are configured to submit a timeout ticket if the next action of the finite state machine model does not appear to have been performed by the leader within a prescribed time.


However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
the instructions at least in part controlling the at least one processor to communicate with the metrics data collector in order to process the collected time-based metrics data to predict whether the first finite state machine is operating in a way that will not meet at least one time- based process performance condition metric specified by the performance specification; the at least one processor dynamically, in real time, rewriting the distributed finite state automata instance specification including specifying one or more computing resources for operating the first finite state machine at least in part in response to predicting that operating the first finite state machine will not meet the at least one time-based process performance condition metric to thereby enable the second finite state machine to meet the at least one time-based process performance condition metric.

Independent claims 7 and 17 include similar limitations and reasons for allowance as independent claim 2.
Claims 3-6 are dependent claims of claim 2. The claim 2 is allowable, and therefore, claims 3-6 are allowable.
Claims 8-16 are dependent claims of claim 7. The claim 7 is allowable, and therefore, claims 8-16 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116